Title: From George Washington to Colonel Silvanus Seely, 20 August 1780
From: Washington, George
To: Seely, Silvanus


					
						Sir
						Hd Qrs Orange Town 20th Augst 1780
					
					By a letter which Genl Greene has just now rec’d from Col. Abeel at Morris Town, I find, that, for want of Drivers, a number of Waggons (which are much wanted here) lay useless at that place, I have therefore to request that you will be pleased to furnish the Col. from the Militia under your command with as many Waggoners as he may find necessary to call on you for. I am &c.
					
						G.W.
					
				 